Citation Nr: 0110325	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-20 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of educational assistance benefits 
paid pursuant to Chapter 30, Title 38, United States Code, at 
the full-time rate for the period of November 18, 1998, 
through December 18, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel





INTRODUCTION

The veteran had active service from August 1986 to August 
1990.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1.  In July 1998, the VA received a VA Form 22-1999-3 
Enrollment Certification (Chapter 30), showing that the 
veteran was enrolled in 12 credit hours towards a standard 
undergraduate bachelor of science degree in biochemistry at 
Mankato State University for the time period from August 24, 
1998, through December 18, 1998, and from January 11, 1999, 
through May 7, 1999.  

2.  In November 1998, the veteran submitted a VA Form 22-
8979, Student Verification of Enrollment, showing that she 
had reduced her credit hours to 11 credit hours as of 
November 18, 1998.  

3.  In December 1998, the veteran's school submitted a VA 
Form 22-1999b-3, Notice of Change in Student Status showing 
that the veteran's credit hours were adjusted November 18, 
1998, and that she was taking 12 credit hours prior to the 
adjustment and 11 credit hours after the adjustment. 

4.  The veteran withdrew from a course November 18, 1998; 
thereafter she was enrolled in 11 credit hours from November 
18, 1998, through December 18, 1998.  

5.  The veteran cited mitigating circumstances of family 
health and employment problems as the reasons she withdrew 
from a class November 18, 1998; the RO accepted these reasons 
and adjusted the date of reduction to 3/4 time rate effective 
November 18, 1998, through December 18, 1998.


CONCLUSION OF LAW

There is no legal basis upon which to award the veteran a 
rate greater than the 3/4 time rate of educational assistance 
under Chapter 30, Title 38, United States Code, for 
enrollment from November 18, 1998, through December 18, 1998, 
thus the reduction in educational assistance from payment at 
the full-time rate to the 3/4 rate for that time was proper.  
38 U.S.C.A. §§ 3014, 3034, 5113 (West 1991); 38 C.F.R. §§ 
21.7020, 21. 7070, 21.7135, 21.7139 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To the extent that the provisions of the newly enacted 
legislation apply to the current case, the Board finds that 
all appropriate development has been conducted in connection 
with this claim.  The RO has made reasonable efforts to 
obtain evidence relevant to this claim, the veteran has been 
afforded the opportunity to submit additional evidence and 
argument in connection with this claim, and has done so.  The 
veteran has been offered, but declined the opportunity to 
have a hearing before the Board.  By virtue of the August 
1999 Statement of the Case, the veteran was given notice of 
the information or other evidence necessary to substantiate 
her claim.  Thus, in view of the actions of the RO in this 
case, no further assistance or notice is deemed necessary 
under the VCAA.  

The veteran asserts that she was improperly reduced from 
full-time status to 3/4 time status from November 18, 1998, to 
December 18, 1998.  She urges that mitigating circumstances 
should be considered for the entire semester and she should 
have been paid as a full-time student through December 18, 
1998.  The determination on appeal found that although the 
veteran had initially been certified as a full-time student 
from August 24, 1998, through December 18, 1998, by virtue of 
withdrawing from a course on November 18 1998, the veteran 
was only authorized at the 3/4 rate beginning October 17, 1998.  
The veteran appealed, seeking that she be paid at the full-
time rate rather than at the 3/4 rate from October 17, 1998, 
through December 18, 1998, citing mitigating circumstances.  
She explained that her father had taken ill and that the 
illness was more serious and the recovery period more lengthy 
than originally expected.  This in turn created problems with 
her job as a postal employee at a small post office, where 
she played an integral role, being one of only two employees.  
The RO accepted the mitigating circumstances and thus, 
determined that the reduction in benefits would be effective 
beginning November 18, 1998, the day she withdrew from the 
class which effectively reduced her training time to 11 
credit hours pursuant to 38 C.F.R. § 21.7135 (2000).  The 
veteran continued to appeal, seeking payment of educational 
assistance equivalent to full-time enrollment through 
December 18, 1998.

An enrollment certification form (VA Form 22-1999-3) received 
by the RO in July 1998 indicated that the appellant was 
certified for 12 hours of coursework for a term of study 
beginning August 24, 1998, through December 18, 1998.  Based 
on the contents of the enrollment certification form, the RO 
awarded assistance at the full-time rate.  In November 1998, 
the veteran submitted a Student Verification of Enrollment 
(VA Form 22-8979), showing that she had reduced her training 
to 11 credit hours as of November 18, 1998.  In December 
1998, the RO received a Notice of Change in Student Status 
(VA Form 1999b-3) from the veteran's school.  This form 
showed that the veteran had an adjustment to her courses on 
November 18, 1998.  She had "12+" credit hours before the 
adjustment and "11+3" after the adjustment.  Remarks 
included that the veteran had 11 credits plus a 2 credit 
meeting from August 24, 1998, to October 16, 1998, and a one 
credit meeting August 26, 1998, to October 14, 1998.  It was 
noted that the veteran remained full time for the next 
semester starting in January 1999.  The Board notes that the 
veteran does not dispute that she was enrolled in 11 credit 
hours during the Fall semester beginning on November 18, 
1998.

The RO informed the veteran in December 1998 that it reduced 
her to 3/4 time rate as of October 17, 1998, because she 
withdrew from a 1 hour class on November 18, 1998.  The 
veteran submitted several letters detailing how her training 
time had been reduced to 11 hours in November 1998 and why 
she should have been paid at the full-time rate for that 
whole semester.  She stated that she had paid for the class 
from which she withdrew as well as for the book.  She stated 
that she had to retake the class.  She explained that she had 
taken two mini-semester courses at the beginning of the 
semester.  These courses were one and two credits each and 
ended on October 14 and 16, respectively.  The veteran stated 
that she could have taken one at the beginning and one at the 
end of the semester.  Had she done that, she asserts that she 
would have been considered full-time and not under 12 hours 
from November 18, 1998, when she dropped her class.  
Essentially, she urges the Board to look at her credits hours 
for the whole semester and not for just one portion of that 
semester.

As the veteran's award of educational assistance benefits was 
not reduced until November 18, 1998, the question remaining 
before the Board is whether the reduction in benefits under 
Chapter 30, Title 38, United States Code, for enrollment from 
November 18, 1998, to December 18, 1998, was proper or 
whether the veteran was entitled to more than the 3/4 rate for 
that time period.  The veteran, who had already obtained a 
secondary school diploma, was pursuing an undergraduate 
college degree in 1998.  

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he or she is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3014 (West 1991); 38 C.F.R. § 21.7070 (2000).  
The VA will not pay benefits for a course from which the 
veteran withdraws or receives a nonpunitive grade unless: 1) 
the veteran withdraws because he is ordered to active duty; 
2) or there are mitigating circumstances, and the veteran 
submits a written description and supporting evidence of the 
circumstances to the VA within one year from the date the VA 
notifies the veteran that he must submit the mitigating 
circumstances and evidence or at a later date if the veteran 
is unable to show good cause.  38 U.S.C.A. § 3034 (West 
1991); 38 C.F.R. § 21.7139 (2000).

Generally, the effective dates relating to awards under 
Chapter 30 shall, to the extent feasible, correspond to 
effective dates relating to awards of disability 
compensation; however, the effective date of an adjustment of 
benefits shall be the date of the change.  38 U.S.C.A. § 5113 
(West 1991).  If a veteran reduces his rate of training by 
withdrawing from part of a course, rather than from all of 
his courses, 38 C.F.R. § 21.7135(f) governs when the 
reduction in payment of educational benefits should become 
effective.  Prior to July 19, 1999, a subpart of this 
regulation provided, in pertinent part, that if the reduction 
in the rate of training occurred other than on the first date 
of the term, and the withdrawal occurred with mitigating 
circumstances, VA was to reduce the veteran's educational 
assistance benefits at the end of the month or the end of the 
term in which the withdrawal occurred, whichever was earlier.  
38 C.F.R. § 21.7135(f)(1)(i) (1998).  However, this 
regulation was modified in July 19, 1999, because the former 
version of the regulation was found not to be in accordance 
with the governing statute.  It now provides that if the 
reduction in the rate of training occurs other than on the 
first day of the term, VA will reduce the veteran's or 
servicemember's educational assistance effective the date on 
which the withdrawal occurs when either a nonpunitive grade 
is assigned for the part of the course from which he or she 
withdraws and the veteran or servicemember withdraws because 
he or she is ordered to active duty, or the withdrawal occurs 
with mitigating circumstances, or a punitive grade is 
assigned for the part of the course from which the reservist 
withdraws.  See 64 Fed. Reg. 38576-38577 (Jul. 19, 1999) 
(codified at 38 C.F.R. § 21.7135(f)).  Supplementary 
information in the Federal Register notes that the 
substantive changes made by the final rule merely reflected 
statutory requirements, thus prior notice and comment was 
deemed unnecessary.  Because the same governing statute has 
been in effect during the pendency of the appeal, and because 
there has been no change in this law, the Board finds the 
provisions of Karnas not to be applicable in this case and 
the current version of the applicable regulation applies as 
it is in accordance with that law.  See Karnas, supra.  

Further, VA will reduce educational assistance benefits, in 
pertinent part, effective the first date of the enrollment in 
which the reduction occurred when the veteran withdraws 
without mitigating circumstances.  38 C.F.R. § 
21.7135(f)(2)(ii)(B) (2000).  In the first instance of a 
withdrawal from courses totaling not more than six semester 
hours after May 31, 1989, mitigating circumstances will be 
considered to exist.  38 C.F.R. § 21.7020(b)(19)(ii) (2000).  
Pertinent regulations also provide that if the veteran 
withdraws from the course during a drop-add period, VA will 
consider the circumstances that caused the withdrawal to be 
mitigating.  38 C.F.R. § 21.4138(e) (2000).

Mitigating circumstances are circumstances beyond the 
veteran's control which prevent the veteran from pursuing a 
program of education and include illness of a family member 
or unavoidable change in the conditions of the veteran's 
employment.  38 C.F.R. § 21.7020 (2000).  

It is undisputed that the veteran met the criteria for 
mitigating circumstances when she dropped her course.  Thus, 
instead of reducing her award the first date of the 
enrollment in which the reduction occurred, the RO determined 
that since the veteran had established mitigating 
circumstances, her award would be reduced effective the date 
on which the withdrawal occurred.  In other words, without 
mitigating circumstances and if the November 1998 withdrawal 
had reduced the veteran's credit hours to less than 12 for 
the entire semester, the reduction would have been effective 
the first date of enrollment, or in August 1998.  However, 
because she was still enrolled in 12 credit hours until 
November 18, 1998 and because she did establish mitigating 
circumstances, her award was discontinued effective the date 
of withdrawal from 12 credits hours, or November 18, 1998.  
Essentially, mitigating circumstances were considered from 
the first day of the term through the veteran's last day of 
attendance in the class from which she withdrew.  See 38 
C.F.R. §§ 21.4136(a); 21.7135(f) (2000).

The veteran indicated in one of her letters that she was 
taking 17 course credits from August 24, 1998, through 
October 17, 1998, at which time she completed two short half 
semester courses, 14 credits from October 17, 1998, through 
November 17, 1998, at which time she dropped a three credit 
class, and 11 credits from November 18, 1998, through 
December 18, 1998.  The pertinent facts surrounding the 
critical time period, November 17, 1998, through December 18, 
1998, are uncontroverted.  The school has certified only 11 
credit hours during the pertinent time period, from November 
18, to December 18, 1998.  By regulation, full-time study is 
measured as 14 or more semester hours, unless the school 
certifies that students enrolled in 12 or 13 hours are 
considered full-time.  In such cases, VA will measure 
students taking 9 through 11 hours as 3/4 time.  38 C.F.R. § 
21.4270 (2000).  The veteran was being paid as a full-time 
student with 12 hours.  Her adjusted course load of 11 credit 
hours of standard college courses for the last month of the 
semester does not warrant payment of educational benefits at 
the full-time rate.  See 38 C.F.R. § 21.4270 (2000).  Rather, 
the veteran's 11 credit hours of standard college courses are 
considered 3/4 time.  Id.  

The veteran has indicated that she does not understand why 
the mitigating circumstances are sufficient to allow her to 
be paid full-time from October 16, 1998, through November 17, 
1998, but insufficient to allow continued full-time payment 
from November 18, 1998, through December 18, 1998.  The Board 
notes that this is because she was enrolled in 12 credit 
hours until her withdrawal on November 18, 1998.  There are 
no statutory or regulatory provisions that would allow the 
veteran educational assistance benefits for a class she did 
not attend.  Once she had reduced her credit hours to 11 on 
November 18, 1998, her training became characterized as less 
than full-time or 3/4 time, and there is simply no legal 
provision that would authorize VA to pay her at the full-time 
rate during a time period when, by law, her training time was 
considered 3/4 time.  This is regardless of the "mini-
classes" she took at the beginning of the semester as she 
was not enrolled in those credits hours during the time 
period in question, i.e., November to December 1998.  The 
legal criteria governing the payment of education benefits 
are clear and specific, and the Board is bound by those 
requirements.  

Accordingly, the Board finds that the appellant was not 
entitled to payment at the full-time rate, for the period of 
enrollment from November 18, 1998, through December 18, 1998, 
for educational assistance benefits under Chapter 30.  The 
reduction to 3/4 time benefits during that time period was 
proper.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

